Citation Nr: 1001927	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1982 to February 
1989, and from February 1991 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 determination of the Atlanta 
Education Center that denied basic eligibility for 
educational assistance benefits under the Montgomery GI Bill 
(MGIB), Chapter 30.  In August 2009, the veteran appeared at 
a Board hearing held at the RO (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The veteran served honorably on active duty from February 
1991 to August 2005, and there is undisputed evidence that 
the terms of the Veteran's enlistment included the incentive 
of eligibility for the MGIB.

2.  The veteran is a high school graduate, and his basic pay 
during active duty was reduced by $1,200.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, have been met.  38 U.S.C.A. §§ 3001, 3011, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7042, 21.7045 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

The veteran claims entitlement to educational assistance 
benefits under the MGIB program (Chapter 30).  His claim was 
denied on the basis that he first entered onto active duty in 
April 1982, and he did not participate in the Post-Vietnam 
Era Veterans Educational Assistance Program (VEAP) under 
Chapter 32, Title 38, United States Code.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(B) (West 2002); 38 C.F.R. § 21.7040 (2009).  Prior 
to that date, other educational assistance programs were in 
effect; as applicable in this case, the Veteran was eligible 
to participate in VEAP based on his April 1982 entrance onto 
active duty.  He did not, however, participate in that 
program, and, hence, is not eligible to transfer to the MGIB 
under 38 U.S.C.A. § 3018C.  See 38 C.F.R. § 21.7045(d) 
(2009).  At his Travel Board hearing, he testified that 
financial constraints precluded his participation at that 
time.  

The Veteran's second period of active service commenced in 
February 1991, and, had he not previously served his country 
on active duty for over six years, he would have clearly been 
eligible for MGIB assistance, as he met all other 
requirements.  Moreover, the Veteran has submitted documents 
included in his enlistment contract, signed in February 1991, 
which support his claim.  Specifically, Annex B of the terms 
of his enlistment included the following:  "I have enlisted 
for the following Educational Incentive Programs," followed 
by the veteran's initials, as per instructions, showing 
"Yes" for the MGIB.  The RO has not obtained any evidence 
which would tend to controvert this evidence.  Additionally, 
the Veteran has submitted Leave and Earnings Statements 
showing monthly withholdings for the GI bill during this 
second period of service.  He testified that he paid the 
entire $1,200 required by law.  This withholding supports a 
finding that the MGIB was a condition of his enlistment. 

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In evaluating the 
veteran's claim, if the evidence supports the claim or is in 
relative equipoise, the veteran prevails; only if a fair 
preponderance of the evidence is against the claim is the 
claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  The evidence pertaining to his enlistment contract 
and the collection of MGIB payments in service is credible 
and probative, and has not been disputed by the RO.  
Moreover, because VA is the agency authorized to disburse 
MGIB payments, VA is bound by the terms of the agreement.  

Such an outcome is also consistent with the stated purpose of 
the MGIB.  As set forth by statute, the purposes of Chapter 
30 educational assistance are-
(1) to provide a new educational assistance program to assist 
in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service; 
(2) to extend the benefits of a higher education to 
qualifying men and women who might not otherwise be able to 
afford such an education; 
(3) to provide for vocational readjustment and to restore 
lost educational opportunities to those service men and women 
who served on active duty after June 30, 1985; 
(4) to promote and assist the All-Volunteer Force program and 
the Total Force Concept of the Armed Forces by establishing a 
new program of educational assistance based upon service on 
active duty or a combination of service on active duty and in 
the Selected Reserve (including the National Guard) to aid in 
the recruitment and retention of highly qualified personnel 
for both the active and reserve components of the Armed 
Forces; 
(5) to give special emphasis to providing educational 
assistance benefits to aid in the retention of personnel in 
the Armed Forces; and 
(6) to enhance our Nation's competitiveness through the 
development of a more highly educated and productive work 
force.  38 U.S.C.A. § 3001 (West 2002).

Awarding the Veteran MGIB assistance in this case is 
consistent with these statutory purposes, and provides a 
rationale for allowing the Veteran to enlist on this basis.  
In particular, he served on active duty after June 1985, and 
his enlistment contract and length of the second period of 
service (from February 1991 to August 2005) establish that 
the MGIB aided in the recruitment and retention of the 
Veteran.  Moreover, to fail to honor the contractual 
obligation would, in effect, punish the Veteran for his 
previous six years of honorable service, in comparison with 
other Veterans who entered onto active duty in February 1991, 
which cannot have been an intent of the law.  For all of 
these reasons, the Board concludes that the Veteran has 
established basic eligibility to MGIB educational assistance.  
In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Basic eligibility to educational assistance under the 
Montgomery GI Bill (Chapter 30) is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


